  Case 3:16-cr-00326-N Document 238 Filed 07/23/20            Page 1 of 2 PageID 793
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
 v.                                             §            Crim. Action No. 3:16-CR-00326-N
                                                §
 ROBERT RIVEROS (3)                             §

                AMENDED SENTENCING SCHEDULING ORDER

       Before the Court is the Defendant’s Unopposed Motion to Continue the Sentencing

Hearing filed July 23, 2020. The Court finds that the motion has merit and grants it. The

sentencing hearing is rescheduled for October 5, 2020 at 9:00 a.m.

       Defendant’s counsel shall submit any written materials, such as letters, notes and/or

other items, for consideration to the Court and the probation officer at least 7 days before

sentencing.

       Any motion regarding downward or upward departures must be filed at least 14

days before sentencing. Any response in opposition to such a motion must be filed at least

7 days before sentencing.

       In any case in which 18 U.S.C. §§ 3663-64 apply, no later than 5 days from the date

of this order the attorney for the government must provide to the probation officer all

information that the officer needs to comply with crime victim restitution requirements.

Counsel should direct any questions regarding this Order to Carla Moore, Court

Coordinator, at 214-753-2706.


       Signed July 23, 2020.




ANENDED SENTENCING SCHEDULING ORDER – PAGE 1
 Case 3:16-cr-00326-N Document 238 Filed 07/23/20   Page 2 of 2 PageID 794




                                                  David C. Godbey
                                             United States District Judge




AMENDED SENTENCING SCHEDULING ORDER - PAGE 2
